DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Christiansen on January 8, 2021.  The application has been amended as follows:
In claim 1, line 7, “the skin” has been replaced with -the area of skin tissue-.
In the last line of claim 1, “area” has been replaced with -area, wherein effecting the treatment of the area of skin tissue comprises locally freezing epidermis tissue-. 
Claim 4 has been cancelled.
Claim 5 has been replaced with the following: ‘The method of claim 1, wherein locally freezing epidermis tissue alters a pigmentation of the area of skin tissue of the patient.’
Claim 6 has been replaced with the following: ‘The method of claim 1, wherein locally freezing epidermis tissues produces gradual skin lightening in the area of skin tissue of the patient.’
In claim 10, line 2, “skin surface” has been replaced with -surface of the area of skin tissue-.
In the last line of claim 19, -the area of- has been inserted before “skin tissue”.
Allowable Subject Matter
Claims 1-3 and 5-24 are allowed. The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach “A method of cooling an area of skin tissue of a patient, the method comprising: positioning a cryospray applicator to a position proximate to the area of skin tissue of the patient to be treated; directing a planar spray of cryogen through a linear array of orifices of the cryospray applicator to cool the area of skin tissue of the patient in a line of cooling treatment to effect a treatment of the area of skin tissue; and moving the cryospray applicator while directing the planar spray of cryogen to provide a moving linear curtain of cooling treatment to cool the area of skin tissue of the patient and create a continuous treated area, wherein effecting the treatment of the area of skin tissue comprises locally freezing epidermis tissue” in the context of the claim as a whole. 
The most pertinent prior art references of record are U.S. 2008/0119828, U.S. 2014/0303697, and U.S. 6,141,985, which all teach a procedure comprising several of the claimed limitations.  However, these references all fail to explicitly disclose multiple of the following specifically-claimed limitations: the cryospray applicator configuration, the step of moving the applicator, and the step of locally freezing epidermis tissue.  Examiner asserts that these references would not overcome each other’s deficiencies.  Furthermore, no other pertinent prior art references were found that would overcome these deficiencies.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
It should be noted that upon further consideration, any pending Double Patenting rejections have been withdrawn in view of the finalized language of the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794